DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the application.  

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-22 in the reply filed on 03 September 2021 is acknowledged.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 20 December 2019, 10 March 2021 and 01 April 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the conductive levels."  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination claim 13 is interpreted as depending from claim 15.
Claim 22 is rejected on the basis that they contain improper Markush groupings.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. A Markush grouping requiring a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives) is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.  See MPEP § 2173.05 (h).
For the purposes of further examination “comprises one of more of” is interpreted as --consists of one or more of--. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 11-15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US 2018/0323213).
Re: independent claim 1, Arai discloses in fig. 18 an integrated structure, comprising: a stack of memory cell levels (100); a pair of channel-material-pillars (20 in fig. 2) extending through the stack; and a source structure (SL) under the stack; the source structure comprising a portion having an upper region (13), a lower region (13), and an intermediate region (90) between the upper and lower regions; the upper and lower regions (13, [0096]) comprising a same composition and joining to one another at edge locations [0112]; the intermediate region (90, [0112]) comprising a different composition than the upper and lower regions; the edge locations being directly against the channel material of the channel-material-pillars (20a).
Re: claim 11, Arai discloses in fig. 18 the integrated structure of claim 1 wherein the upper and lower regions comprise conductively-doped semiconductor material [0024].
Re: claim 12, Arai discloses in fig. 18 the integrated structure of claim 1 wherein the upper and lower regions comprise conductively-doped silicon [0024].
Re: claim 13, Arai discloses in fig. 18 the integrated structure of claim 15 wherein the conductive levels comprise metal [0029].

Re: claim 14, Arai discloses in fig. 18 the integrated structure of claim 1 wherein the memory cell levels of the stack are spaced from one another by intervening levels comprising silicon dioxide [0029].
Re: independent claim 15, Arai discloses in fig. 18 an integrated structure, comprising: a stack of alternating insulative levels (72) and conductive levels (70); a source structure (SL) under the stack; a panel (160 in figs. 1 and 18) extending through the conductive levels, the panel being between a first block region and a second block region [0019]; a first channel-material-pillar (20) extending through the stack and being in the first block region; a bottom of the first channel-material-pillar (20a) extending into the source structure; a second channel-material-pillar (20) extending through the stack and being in the second block region [0019]; a bottom of the second channel-material-pillar extending into the source structure (20a); and the source structure comprising a portion having an upper region (13), a lower region (13), and an intermediate region (90) between the upper and lower regions; the upper and lower regions (13, [0096]) comprising a same composition and joining to one another at edge locations [0112]; the intermediate region (90, [0112]) comprising a different composition than the upper and lower regions; the edge locations being directly against the channel material of the first and second channel-material-pillars (20a).

Claim(s) 1, 3, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2019/0288000).
Re: independent claim 1, Choi discloses in fig. 1 an integrated structure, comprising: a stack of memory cell levels (GST); a pair of channel-material-pillars (CHP) 
Re: independent claim 15,
Re: claims 3 and 20, Choi discloses in fig. 1 the integrated structure of claims 1 and 15 wherein the intermediate region comprises insulative material [0130].
Re: claim 13, Choi discloses in fig. 1 the integrated structure of claim 15 wherein the conductive levels (CG, [0043]) comprise metal.

Claim(s) 1, 2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0328226) (hereinafter, “Park”).
Re: independent claim 1, Park discloses in fig. 1 an integrated structure, comprising: a stack of memory cell levels (105M); a pair of channel-material-pillars (112) extending through the stack; and a source structure under the stack; the source structure comprising a portion having an upper region (122), a lower region (122), and an intermediate region (123) between the upper and lower regions; the upper and lower regions comprising a same composition and joining to one another at edge locations (122); the intermediate region (123) comprising a different composition than the upper and lower regions [0019]; the edge locations being directly against the channel material of the channel-material-pillars (110).
Re: claim 2, Park discloses an intermediate region (123 in fig. 1) comprising a semiconductor material [0019].
Re: claim 4, Park discloses an intermediate region (123 in fig. 1) comprising a conductive material [0019].
Re: claim 5, Park discloses an intermediate region (123 in fig. 1) comprising amorphous carbon [0019].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2019/0288000).
Re: claims 6-7 and 22, Choi discloses the integrated structure of claims 1 and 15.
Choi does not disclose expressly wherein the intermediate region comprises amorphous carbon, silicon oxide or silicon nitride.
However, Choi disclose wherein the intermediate region (FI) comprises an insulative material [0130]. Silicon oxide and silicon nitride are insulative materials commonly used in the art as exemplified by paragraphs [0043], [0045] and [0084] of Choi.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide or silicon nitride as the material of the intermediate region.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0328226) (hereinafter, “Park”).
Park discloses the integrated structure of claim 1 wherein the intermediate region comprises a conductive material.

However, metal is commonly used in the art as a conductive material therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal as the conductive material.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 2018/0323213), Choi (US 2019/0288000), or Park et al. (US 2020/0328226) (hereinafter, “Park”).
Re: claims 9-10, Arai, Choi and Park independently disclose the integrated structure of claim 1.
Arai, Choi and Park do not disclose expressly wherein the intermediate region has a vertical thickness of less than or equal to about 30 nm; or less than of or equal to about 10 nm.
However, these limitations would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Boesch, 205 USPQ 215 (CCPA 1980) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 .

Claims 15, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0328226) (hereinafter, “Park”) in view of Choi (US 2019/0288000).
Re: independent claim 15, Park discloses in fig. 1 an integrated structure, comprising: a stack of alternating insulative levels (103) and conductive levels (127); a source structure (102M) under the stack; a panel (CSL) extending through the conductive levels; a first channel-material-pillar (112) extending through the stack; a bottom of the first channel-material-pillar (110) extending into the source structure; a second channel-material-pillar (110) extending through the stack; a bottom of the second channel-material-pillar extending into the source structure; and the source structure comprising a portion having an upper region (122), a lower region (122), and an intermediate region (123) between the upper and lower regions; the upper and lower regions comprising a same composition [0019] and joining to one another at edge locations; the intermediate region (123, [0019]) comprising a different composition than the upper and lower regions; the edge locations being directly against the channel material of the first and second channel-material-pillars (110).
Park does not disclose expressly a first block region and a second block region; wherein the panel is between the first block region and the second block region.
Choi discloses in fig. 1 a first block region (GR1 in fig. 2) including a first channel-material pillar (CHP) and a second block region (GR2 in fig. 2) including a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple memory block regions separated by a panel as is common and well known in the art as exemplified by Choi. 
Re: claim 19, Park in view of Choi discloses an intermediate region (Park; 123 in fig. 1) comprising a semiconductor material [0019].
Re: claim 21, Park in view of Choi discloses an intermediate region (Park; 123 in fig. 1) comprising a conductive material [0019].


Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/18/2021